
	

114 SRES 30 ATS: Designating the week of January 25 through January 31, 2015, as “National School Choice Week”.
U.S. Senate
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			January 20, 2015
			Mr. Scott (for himself, Mrs. Feinstein, Mr. Boozman, Mr. Cruz, Mr. Crapo, Mr. Rubio, Mr. Paul, Mr. Enzi, Mr. Alexander, Mr. Cornyn, Mr. Vitter, Mr. Toomey, Mr. Johnson, and Ms. Ayotte) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of January 25 through January 31, 2015, as National School Choice Week.
	
	
 Whereas providing a diversity of choices in K-12 education empowers parents to select education environments that meet the individual needs and strengths of their children;Whereas the United States is home to high-quality K-12 education environments of all varieties, including traditional public schools, public charter schools, public magnet schools, private schools, online academies, and home schooling;Whereas talented teachers and school leaders in all of these education environments are preparing children to achieve their dreams;Whereas more families than ever before in the United States are actively choosing the best education for their children;Whereas greater public awareness of the issue of parental choice in education can inform additional families about the benefits of proactively choosing challenging, motivating, and effective education environments for their children;Whereas the process of parents choosing schools for their children is nonpolitical, nonpartisan, and deserving of the utmost respect; andWhereas hundreds of organizations, more than 9,000 schools, and millions of individuals in the United States will celebrate the benefits of educational choice during the fifth annual National School Choice Week, which will be held the week of January 25 through January 31, 2015: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of January 25 through January 31, 2015, as National School Choice Week;(2)congratulates the students, parents, teachers, and school leaders from K-12 education environments of all varieties for their persistence, achievements, dedication, and contributions to society in the United States;(3)encourages all parents, during National School Choice Week, to learn more about the education options available to them; and(4)encourages the people of the United States to hold appropriate programs, events, and activities during National School Choice Week to raise public awareness about the benefits of opportunity in education.
			
